DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 6, 8-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaradi, et al. (2016/0031401).
Jaradi discloses an occupant protection system for a vehicle, the occupant protection system comprising an expandable curtain 10 configured to expand from a stowed state to a deployed state, wherein the expandable curtain in the deployed state comprises a side configured to extend along a portion of a first interior side of the vehicle in a first direction; and a transverse portion (see Figure 2) extending in a second direction transverse to the first direction wherein the side and the transverse portion of the expandable curtain form a contiguous barrier; and a trim panel 20a, 20b, 20c defining an opening through which the expandable curtain expands to the deployed state. The occupant protection system further comprises an inflator (not shown) in flow communication with the expandable curtain and a deployment controller 500 communicatively coupled to the inflator and configured to activate the inflator to inflate the expandable curtain in response to detecting a collision or a predicted collision. At least a portion of the trim panel is proximate a transverse seam via 20a extending substantially parallel to the second direction, and wherein the transverse seam is configured to create a transverse opening through which the transverse portion of the expandable curtain 10 passes when expanding from the stowed state to the deployed state. The occupant protection system further comprises an inflator (not shown) in flow communication with the expandable curtain 10, wherein the inflator is configured, upon activation, to cause the expandable curtain to expand from the stowed state creating the opening in the trim panel.  
Jaradi also discloses a vehicle comprising a trim panel 20c disposed in a passenger compartment of the vehicle; and an expandable curtain 10 configured to be inflated from a stowed state to a deployed state, wherein during inflation the expandable curtain is configured to expand through an opening in the trim panel, wherein the expandable curtain in the deployed state comprises a side configured to extend along a portion of a first interior side of the vehicle in a first direction; and a transverse portion via 20a extending in a second direction transverse to the first direction wherein the side and the transverse portion of the expandable curtain form a contiguous barrier in the deployed state, as shown in Figure 2. The vehicle further comprises an inflator (not shown) in flow communication with the expandable curtain 10; and a deployment controller 500, the deployment controller configured to receive a signal indicative of a presence of one or more of an occupant or an object in a seat; and activate, based at least in part on the signal, the inflator to deploy the expandable curtain (see paragraph [0029]). The expandable curtain 10 is configured to create the opening in the trim panel during expansion of the expandable curtain.
Claim(s) 2, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagasawa (2018/0272985).
Nagasawa discloses an occupant protection system for a vehicle, the occupant protection system comprising an expandable curtain 20 configured to expand from a stowed state to a deployed state, wherein the expandable curtain in the deployed state comprises a side 23 configured to extend along a portion of a first interior side of the vehicle in a first direction; and a transverse portion 26 extending in a second direction transverse to the first direction wherein the side and the transverse portion of the expandable curtain form a contiguous barrier; and a trim panel (via ceiling) defining an opening through which the expandable curtain expands to the deployed state. The occupant protection system further comprises an inflator 21 in flow communication with the expandable curtain and a deployment controller 14 communicatively coupled to the inflator and configured to activate the inflator to inflate the expandable curtain in response to detecting a collision or a predicted collision. The occupant protection system further comprises an inflator 21 in flow communication with the expandable curtain 20, wherein the inflator is configured, upon activation, to cause the expandable curtain to expand from the stowed state creating the opening in the trim panel.
Allowable Subject Matter
Claims 17-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The recitation of a transverse portion extending in a second direction transverse to the first direction wherein the side and the transverse portion of the expandable curtain form a contiguous barrier in the deployed state in combination with the rest of the recited elements, clearly defines over the prior art.
Claims 4, 5, 7, 11-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616